United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 12-1799
                        ___________________________

                                   Matthew Jewell

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

             Miller County, Arkansas; Linda Rambo, Former Sheriff

                      lllllllllllllllllllll Defendants - Appellees
                                       ____________

                      Appeal from United States District Court
                 for the Western District of Arkansas - Texarkana
                                  ____________

                          Submitted: September 18, 2012
                            Filed: October 15, 2012
                                 [Unpublished]
                                 ____________

Before WOLLMAN, MELLOY, and SHEPHERD, Circuit Judges.
                         ____________
PER CURIAM.

       Arkansas inmate Matthew Jewell appeals following the district court’s1 entry
of final judgment in his 42 U.S.C. § 1983 action, in which he raised a failure-to-


      1
      The Honorable Barry A. Bryant, United States Magistrate Judge for the
Western District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
protect claim. After careful review, we agree with the district court that Jewell failed
to state an official-capacity claim against Linda Rambo or a municipal-liability claim
against Miller County, as nothing in Jewell’s complaint demonstrated that a
municipal policy or custom caused his injuries. See L.A. Cnty. v. Humphries, 131 S.
Ct. 447, 449, 452-53 (2010) (municipality is liable under § 1983 only if injury was
caused pursuant to its policy or custom); Crawford v. Van Buren Cnty., 678 F.3d 666,
669 (8th Cir. 2012) (official-capacity suit against government officer is equivalent to
suit against employing governmental entity). We also conclude that the district court
properly granted summary judgment as to the individual-capacity claim against
Rambo, because the record before the court did not reveal any trialworthy issue on
whether Rambo knew of but disregarded a substantial risk that Jewell would be
assaulted by other inmates at the jail. See Farmer v. Brennan, 511 U.S. 825, 834, 847
(1994) (Eighth Amendment failure-to-protect claim requires that inmate was under
conditions posing substantial risk of serious harm, and that defendant knew of but
deliberately disregarded risk). Finally, we conclude that the district court did not
abuse its discretion in denying Jewell’s motion for appointment of counsel. See
Plummer v. Grimes, 87 F.3d 1032, 1033 (8th Cir. 1996) (standard of review).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                          -2-